DETAILED ACTION
Notice of Allowability
This office communication is in response to a response filed on 04/20/2021. Claims 1-20 are allowed. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/07/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
With regards to Double patenting rejection, Applicant filed a Terminal Disclaimer (TD). Therefore, the Double patenting rejection is withdrawn. 

With regards to claim objections & 112 rejection, Applicant amendment overcome the claim objection and 112 rejections. Therefore, the claim objection & 112 rejection are withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 04/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No.10, 547,580 has been reviewed and is accepted.  The terminal disclaimers have been recorded.




EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given by Attorney Christopher J. Volkmann Reg. 60,349

The application is amended as follows:


(Currently Amended) A computing system comprising: 
a processor; and
 memory storing instructions executable by the processor, wherein the instructions, when executed, configure the computing system to:
 detect a second message displayed in a user interface display, the second message comprising a user-generated reply to a first message;
 before the second message is sent, detect receipt of a third message comprising a response message associated with the first message; 
determining that recipients on the third message comprise a superset of recipients on the first message based on a determination that the recipients on the third message include at least all of the recipients on the first message;
 in response to the determination that the recipients on the third message comprise the superset of recipients on the first message, 
automatically generate a fourth message that comprises a reply to the third message and includes the superset of recipients; 
automatically move content in the second message to the fourth message; and 
send the fourth message, having the content moved from the second message, to the superset of recipients. 
 
(Original) The computing system of claim 1, wherein the user interface display includes:
a message generation user input mechanism configured to generate the content in the second message; and 


(Previously Presented) The computing system of claim 2, wherein the instructions configure the computing system to automatically generate the fourth message, automatically move the content in the second message to the fourth message, and send the fourth message  without further user input after user actuation of the send actuator.  

 (Previously Presented) The computing system of claim 3, wherein the instructions configure the computing system to automatically move the content in the second message to the fourth message without displaying the moved content  in the user interface display.  

 (Previously Presented) The computing system of claim 1, wherein the instructions configure the computing system to automatically move the content in the second message to the fourth message by copying message body content from the second message to the fourth message.  

 (Previously Presented) The computing system of claim 1, wherein the instructions configure the computing system to automatically move the content in the second message to the fourth message by  moving an attachment from being attached to the second message to being attached to the fourth message.  

(Original) The computing system of claim 1, wherein the instructions configure the computing system to:
 generate a user notification indicative of the third message being detected.  

 (Original) The computing system of claim 1, wherein the instructions configure the computing system to:
 group messages into an email thread based on at least one of: 
message recipient information, or 
message ancestor information. 

(Currently amended) A method performed by a computing system, the method comprising:
detecting a second message displayed in a user interface display, the second message comprising a user-generated reply to a first message;
 before the second message is sent, detecting receipt of a third message comprising a response message associated with the first message;
determining that recipients on the third message comprise a superset of recipients on the first message based on a determination that the recipients on the third message include at least all of the recipients on the first message;
 in response to the determination that the recipients on the third message comprise [[a]] the superset of recipients on the first message,
 automatically generating a fourth message that comprises a reply to the third message and include the superset of recipients; 
automatically moving content in the second message to the fourth message; and 
sending the fourth message, having the content moved from the second message, to the superset of recipients. 

 (Previously Presented) The method of claim 9, wherein automatically moving the content comprises: 
copying message body content from the second message to the fourth message.  

(Previously Presented) The method of claim 9, wherein automatically moving the content comprises: 
moving attachments from being attached to the second message to being attached to the fourth message.  

 (Original) The method of claim 9, and further comprising: 
generating a user notification indicative of the third message being detected. 

 (Previously Presented) The method of claim 9, and further comprising: 

grouping messages into an email thread based on message recipient information and based on message ancestor information. 

 (Original) The method of claim 9, wherein the user interface display includes a message generation user input mechanism configured to generate the content in the second message.  






(Currently Amended) A computing system comprising: 

a processor; and 
memory storing instructions executable by the processor, wherein the instructions, when executed, provide:
 open reply detector logic configured to detect a second message displayed in a user interface display, the second message comprising a user-generated reply to a first message;
 new response detector logic configured to: 
before the second message is sent, detect receipt of a third message comprising a response message associated with the first message;
recipient set analysis component configured to: 
determine that recipients on the third message comprise a superset of recipients on the first message based on a determination that the recipients on the third message include at least all of the recipients on the first message; 
content move logic configured to:
 in response to the determination that the recipients on the third message comprise [[a]] the superset of recipients on the first message, 
automatically generate a fourth message that comprises a reply to the third message and include the superset of recipients; 
automatically move content in the second message to the fourth message; and
send execution logic configured to send the fourth message, having the content moved from the second message, to the superset of recipients.  

 (Previously Presented) The computing system of claim 15, wherein the content move logic is configured to automatically generate the fourth message and automatically move the content in the second message to the fourth message without further user input after user actuation of a send actuator.  

(Previously Presented) The computing system of claim 15, wherein the content move logic is configured to automatically  move the content in the second message to the fourth message without displaying the moved content in the user interface display.  

 (Previously Presented) The computing system of claim 15, wherein the instructions provide: a conversation identifier system configured to group messages into an email thread based on at least one of: message recipient information, or message ancestor information.  

 (Original) The computing system of claim 15, wherein the instructions provide: 
new response notification logic configured to generating a user notification indicative of the third message being detected.  

(Previously Presented) The computing system of claim 15, wherein the content move logic is configured to move the content in the second message to the fourth message by at least one of:
copying message body content from the second message to the fourth message, or moving an attachment from being attached to the second message to being attached to the -7- fourth message.


Reason for Allowance


Regarding Independent claims 1,9,15

 Brunsen et al. Publication No. 2017/0034084 A1 – teaches
detect a second message displayed in a user interface display, the second message comprising a user-generated reply to a first message (¶0046)
before the second message is sent, detect receipt of a third message comprising a response message associated with the first message ( Fig.3 -Sep 300; ¶ 0042)


automatically generate a fourth message that comprises a reply to the third message (¶0002 )

automatically move content in the second message to the fourth( Fig.3 -Sep 300; ¶ 0042)

send the fourth message with the content moved from the second message (¶ 0082 ) 

However, 
 the independent claims 1, 9, 15 are allowable over prior arts of the following reasons. 

There are no prior art, whether singly or in combination, teach or suggest the limitations of  “determining that recipients on the third message comprise a superset of recipients on the first message based on a determination that the recipients on the third message include at least all of the recipients on the first message;
 in response to the determination that the recipients on the third message comprise the superset of recipients on the first message, 
automatically generate a fourth message that comprises a reply to the third message and includes the superset of recipients; 
automatically move content in the second message to the fourth message; and 
send the fourth message, having the content moved from the second message, to the superset of recipients”  together in conjunction with the other limitations of the independent claims. Therefore, these reasons put the claims in condition of allowance. 

Dependent claims are allowable because they depend either directly or indirectly on the independent claims 1,9,15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659.  The examiner can normally be reached on Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNES NAJI/Primary Examiner, Art Unit 2445